DETAILED ACTION
This Final action is responsive to communications: 02/03/2021.
Applicant amended claims 1, 8, 9, 12, and 17 with new limitations; cancelled or added no claims/ none. Claims 1-20 are pending. Claims 1, 8, and 17 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Informality objections
5. 	Claims e.g. claim 2 (dependent on claim 1) is objected to because of the following language/ informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner):  Claim 2, line 2 recites “the sensing node” which lack antecedent basis and needs correction.
Applicant is requested to check claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if any applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 8, 11, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (US 9,142,271 B1). Further supported by Kripanidhi et al. (US 9,437,293 B1) for limitation analysis.
Regarding independent claim 1, Srinivasan discloses a resistive memory device  (Fig. 1: 100 “system” for phase change memory) comprising: 
a resistive memory cell (Fig. 2A: 216. See col. 3, lines 49-54) electrically connected to a local word line node (Fig. 2A: 212); 
a local word line transistor (Fig. 2A: 222 “LWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of local word line transistor is further supported by Kripanidhi Fig. 2: 204) configured to electrically connect the local word line node (Fig. 2A: 212) to a global word line node (Fig. 2A: 213); 
a global word line transistor (Fig. 2A: 222 “GWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of global word line transistor is further supported by Kripanidhi Fig. 2: 206) configured to electrically connect the global word line node (Fig. 2A: 213) to a sensing node (e.g. Fig. 2A: SA2); and 
a margin compensation circuit (Fig. 2C: 270 and associated circuitry inclusive of trim circuitry e.g. Fig. 2B: 260) comprising a margin compensation switch (Fig. 2C: 270 circuitry except GWL, LWL portions shown in right side – referred as “Fig. 2C: 270 circuitry” from hereon. Switches, Capacitors in 270 circuitry in combination are used to change vref such as to “…optimize a sense margin…”. See Fig. 2C in context of col. 14, lines 1-20) electrically connected to the local word line node (see Fig. 2C: LWL/ CLWL connection path to Fig. 2C circuitry. See also Fig. 2A: 212) and the global word line node (See also, Fig. 2C: GWL/ CGWL connection path to Fig. 2C circuitry. See also Fig. 2A: 213.),
wherein the margin compensation switch (Fig. 2C: 270 circuitry) is configured to operate (operate using selected trim caps) according to a voltage applied (voltage forced on LWL i.e. LWL node as a result of e.g. precharge voltage and associated voltages which are correlated to inherent CLWL) to the local word line node (in context of col. 7, lines 65-67, col. 8, lines 1-3: compensation trim caps are selected in correlation with CLWL which is again correlated to precharge voltage applied on LWL).
Regarding claim 2, Srinivasan discloses the resistive memory device of claim 1, further comprising a word line pre- charge circuit (Fig. 2A: 246) configured to provide a pre-charge voltage (Fig. 2A: WLVDM)  to the sensing node (e.g. Fig. 2A: SA2. See col. 14, lines 42-43).
Regarding independent claim 8, Srinivasan discloses a resistive memory device (Fig. 1: 100 “system” with phase change memory) comprising: 
a resistive memory cell (Fig. 2A: 216. See col. 3, lines 49-54) electrically connected to a bit line (Fig. 2A: BL) and a word line (Fig. 2A: WL), the resistive memory cell (Fig. 2A: 216) being connected to the word line (Fig. 2A: WL) at a local word line node (Fig. 2A: 212), and 
the resistive memory cell comprising an access element having a first threshold voltage (See col. 3, lines 49-54: “ovonic threshold switches” as select device for the cell); 
a local word line transistor (Fig. 2A: 222 “LWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of local word line transistor is further supported by Kripanidhi Fig. 2: 204) configured to electrically connect the local word line node (Fig. 2A: 212) to a global word line node (Fig. 2A: 213) from a first time point to a second time point (Fig. 2A: t2-t4 period) to pre-charge the word line to a pre-charge voltage; 
a global word line transistor (Fig. 2A: 224 “GWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of global word line transistor is further supported by Kripanidhi Fig. 2: 206) configured to electrically connect the global word line node (Fig. 2A: 213) to a sensing node (Fig. 2A: SA2); and 
a word line pre-charge circuit (Fig. 2A: 246) configured to generate the pre-charge voltage (Fig. 2A: WLVDM) and provide the pre-charge voltage to the sensing node (Fig. 2A: SA2), 
a margin compensation switch (Fig. 2C: 270 circuitry except GWL, LWL portions– referred as “Fig. 2C: 270 circuitry” from hereon. Switches, Capacitors in 270 circuitry in combination are used to change vref such as to “…optimize a sense margin…”. See Fig. 2C in context of col. 14, lines 1-20) electrically connected to the global word line node (See also, Fig. 2C: GWL/ CGWL connection path to Fig. 2C circuitry. See also Fig. 2A: 213), 
the margin compensation switch (Fig. 2C: 270 circuitry) being configured to operate (operate using selected trim caps) according to a voltage applied (voltage forced on LWL i.e. LWL node as a result of e.g. precharge voltage and associated voltages which are correlated to inherent CLWL) to the local word line node (in context of col. 7, lines 65-67, col. 8, lines 1-3: compensation trim caps are selected in correlation with CLWL which is again correlated to precharge voltage applied on LWL),
wherein the local word line transistor (Fig. 2A: 222 with LWLSEL signal) is further configured to maintain an off state after the second time point (Fig. 3B: LWLSEL low after t4) while the global word line transistor (Fig. 2A: 224) electrically connects the global word line node to the sensing node (Fig. 3B: GWLSEL is high performing the function),
Regarding claim 11, Srinivasan discloses the resistive memory device of claim 9, wherein the margin compensation voltage is less than the pre-charge voltage (col. 11, line 20 equation: Vf is less than WLVDM).
Regarding claim 16, Srinivasan discloses the resistive memory device of claim 8, wherein after the second time point, the word line is floated during at least a portion of a bit line pre-charge period in which the bit line is pre-charged to a clamping voltage (col. 14, lines 33-39 in context of Fig. 3B).
Regarding independent claim 17, Srinivasan discloses a resistive memory device (Fig. 1: 100 “system” with phase change memory) comprising: 
a power source (Fig. 2A: Vpp “voltage supply”, see col. 5, line 5); 
a resistive memory cell (Fig. 2A: 216) electrically connected to a local bit line node (Fig. 2A: 214) and local word line node (Fig. 2A: 212); 
a clamping circuit (Fig. 2A: 210 “BL Bias Circuitry”) configured to provide a clamping voltage (col. 5, lines 15-23: AXN. See “…VDM is increased above a threshold…”) based on power received from the power source (Fig. 2A: Vpp “voltage supply” is used by BL bias circuitry for generating AXN); 
a global bit line transistor (col. 5, lines 23-33: transistor switch using GBLSEL signal Fig. 2A: 220 “BL Switch Circuitry” encompassing GBLSEL switch. See col. 4, lines 17-18, 29-31:  switch circuitry include a plurality of transistors) configured to receive the clamping voltage (col. 5, lines 15-23: AXN connected to 220) from the clamping circuit (Fig. 2A: 210. See Fig. 2A in context of col. 5, lines 15-23); 
a local bit line transistor (col. 5, lines 23-33: transistor switch using LBLSEL signal) configured to receive the clamping voltage (col. 5, lines 15-23: AXN connected to 220) from the global bit line transistor (global bit line switch and local bit line switch arrangement within 220 is known to ordinary skill in the art) and provide the clamping voltage (Fig. 2A: AXN) to the resistive memory cell (Fig. 2A: 216); 
a local word line transistor (Fig. 2A: 222 “LWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of local word line transistor is further supported by Kripanidhi Fig. 2: 204) interposed between a local word line node (Fig. 2A: 212) and a global word line node (Fig. 2A: 213); 
a global word line transistor (Fig. 2A: 222 “GWL Switch Circuitry”. See col. 4, lines 17-18:  “…switch circuitry 120 may include a plurality of transistors…”. Limitation of global word line transistor is further supported by Kripanidhi Fig. 2: 206) interposed between the global word line node (Fig. 2A: 213) and a sensing node (e.g. Fig. 2A: SA2); 
a margin compensation circuit (Fig. 2C: 270 and associated circuitry inclusive of trim circuitry e.g. Fig. 2B: 260) electrically connected to the local word line node (see Fig. 2C: LWL/ CLWL connection path to Fig. 2C circuitry. See also Fig. 2A: 212) and the global word line node (See also, Fig. 2C: GWL/ CGWL connection path to Fig. 2C circuitry. See also Fig. 2A: 213), 
the margin compensation circuit (Fig. 2C: 270 and associated circuitry) comprising a margin compensation switch (Fig. 2C: 270 circuitry except GWL, LWL portions shown in right side – referred as “Fig. 2C: 270 circuitry” from hereon. Switches, Capacitors in 270 circuitry in combination are used to change vref such as to “…optimize a sense margin…”. See Fig. 2C in context of col. 14, lines 1-20)
 that is configured to operate (operate using selected trim caps) according to a voltage applied (voltage forced on LWL i.e. LWL node as a result of e.g. precharge voltage and associated voltages which are correlated to inherent CLWL) to the local word line node (in context of col. 7, lines 65-67, col. 8, lines 1-3: compensation trim caps are selected in correlation with CLWL which is again correlated to precharge voltage applied on LWL);
a word line pre-charge circuit (Fig. 2A: 246. See col. 10, lines 13-23) electrically connected to the sensing node (e.g. Fig. 2A: SA2); and 
a sense amplifier (Fig. 2A: 240 “ Sense Amp”) comprising a first terminal (Fig. 2A: 247) connected to the sensing node (e.g. Fig. 2A: SA2) and a second terminal (Fig. 2A: 247) connected to a reference node (e.g. Fig. 2A: SA1. See col. 8, lines 1-3).
Regarding claim 20, Srinivasan discloses the resistive memory device of claim 18, wherein the margin compensation voltage (col. 11, line 20 equation: Vf value) is less than the pre-charge voltage (col. 11, line 20 equation: WLVDM).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 9,142,271 B1).  Further supported by Kripanidhi et al. (US 9,437,293 B1) for limitation analysis.
Regarding claim 4, Srinivasan discloses the resistive memory device of claim 2, wherein the margin compensation switch (Fig. 2C: 270) is further configured to provide a margin compensation voltage (col. 11, line 20 equation: Vf value. See Fig. 2C in context of col. 14, lines 1-20: applied voltage changes vref such as to “…optimize a sense margin…”.) to the (Fig. 2A: applied on HNREG node), and 
wherein the margin compensation voltage (col. 11, line 20 equation: Vf value) is less than the pre-charge voltage (col. 11, line 20 equation: WLVDM).
Even though Srinivasan teaches that margin compensation voltage is applied on HNRED node and Fig. 3B teaches that GWLSEL is on during t1-t11 entire read process which would result in HNRED, 213 node voltage being equal,
Srinivasan  does not explicitly teach that margin compensation voltage is applied to the global word line node.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Srinivasan such that margin compensation voltage is applied to the global word line node. The result of the combination does not change the function of Srinivasan’s apparatus function. Benefits of such modification encompasses reducing switching latency and parasitic effects for the specific function.
Regarding claim 9, Srinivasan discloses the resistive memory device of claim 8, wherein the margin compensation switch (Fig. 2C: 270 capacitors) is further configured to provide a margin compensation voltage to the (Fig. 2A: applied on HNREG node) at a third time point (Fig. 3B: t5).
Even though Srinivasan teaches that margin compensation voltage is applied on HNRED node and Fig. 3B teaches that GWLSEL is on during t1-t11 entire read process which would result in HNRED, 213 node voltage being equal,

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Srinivasan such that margin compensation voltage is applied to the global word line node. The result of the combination does not change the function of Srinivasan’s apparatus function. Benefits of such modification encompasses reducing switching latency and parasitic effects for the specific function.
Regarding claim 18, Srinivasan discloses the resistive memory device of claim 17, wherein the word line pre-charge circuit (Fig. 2A: 246) is configured to provide a pre-charge voltage (Fig. 2A: WLVDM) to the sensing node (e.g. Fig. 2A: SA2. See col. 14, lines 40-43), and 
wherein the margin compensation switch (Fig. 2A: 270 capacitor switches) is further configured to provide a margin compensation voltage (col. 11, line 20 equation: Vf value. See Fig. 2C in context of col. 14, lines 1-20: applied voltage changes vref such as to “…optimize a sense margin…”.) to the (Fig. 2A: applied on HNREG node).
Even though Srinivasan teaches that margin compensation voltage is applied on HNRED node and Fig. 3B teaches that GWLSEL is on during t1-t11 entire read process which would result in HNRED, 213 node voltage being equal,
Srinivasan  does not explicitly teach that margin compensation voltage is applied to the global word line node.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Srinivasan such that margin compensation .


Response to Arguments
Based on amendment submitted 02/03/2021, Tile and Specification objections are overcome.
Previous rejections using Ganganashi is being withdrawn based on applicant’s submitting exceptions statement.
Applicant argues that the 35 U.S.C. 102(a)(1) anticipation rejection of claim 1 over Srinivasan et al. (US 9,142,271 B1) is not proper because “…Srinivasan discloses that the local word line switch 223 is a component of the local word line switch circuitry 222 …local word line switch circuitry 222 of Srinivasan cannot be considered as teaching both the recited local word line transistor and the recited margin compensation circuit...” (Remarks 02/03/2021, pages 10-11).
Applicant’s argument is not persuasive because Fig. 2A: 222 is used for local word line transistor and Fig. 2C/ Fig. 2B circuitry are used as margin compensation circuit. See details in rejection. See also rejection for the new limitation using existing reference Srinivas. Other arguments presented  does not appear to be directed to the rejection – rather appears to bring advantages from the specification and thus they are not persuasive.
Similarly, arguments against independent claims 8, 17 are not persuasive. claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
Applicant has not argued substantively against dependent claim specific limitations and the previous rejections are relied upon.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
KIM (US 2016/0180928 A1): See Fig. 6-Fig. 9 disclosure. Various embodiments are directed to provide an electronic device  having an increased read margin by compensating for sneak current and  performing a read operation.
GANGASANI et al. (US 2020/0090745 A1): Fig. 1-Fig. 15 disclosure applicable for all claims. Bae et al. (US 2011/0080775 A1): Fig. 1-Fig. 25 disclosure applicable for all claims. Bae prior art teaches a data read circuit including a compensation unit and a sense amplifier, the compensation unit being adapted to supply compensation current to a sensing node, an amount of the compensation current varying based on the resistance of each reference cell, and the sense amplifier being adapted to compare the level of the sensing node with a reference level and to output a comparison result.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Tentatively indicated as Allowable Subject Matter

Claims 3, 5-7, 10, 12-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 5-7, 10, 12-15, and 19, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/
Primary Examiner, Art Unit 2825       

(Master of Engineering, Electrical Engineering, USA)